Citation Nr: 1223003	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-32 674	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as low back strain. 


REPRESENTATION

Appellant represented by:  Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 September 1968.  The Veteran also had subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before a Veterans Law Judge at a May 2007 video conference hearing conducted at the RO.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The Veteran was apprised of that fact by a letter dated in April 2012, and was afforded the opportunity to have a new Board hearing.  38 C.F.R. § 20.707 (2011).  In April 2012, the Veteran indicated that he did not desire another hearing.  Accordingly, no new hearing will be provided in this matter.  38 C.F.R. § 20.707 (2011).

In a June 2007 decision, the Board denied the Veteran's claim for service connection for a low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, an August 2009 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Partial Remand.

In October 2010, the Veteran's case was remanded by the Board for development consistent with the Joint Motion for Partial Remand.  


FINDING OF FACT

The Veteran does not have degenerative disc disease of the lumbar spine attributable to active service.



CONCLUSION OF LAW

The Veteran does not have degenerative disc disease of the lumbar spine that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated March 2003, March 2005, May 2005, September 2005, October 2005, March 2006, and March 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's service medical records show that he was driving a tank while on Guard duty in May 1970 and struck the tank in front of him when it stopped suddenly, which resulted in injury to his lower back.  An x-ray of the lumbar spine was reported to be negative and the Veteran was assessed with acute lumbosacral strain at that time.  A few days after the incident the Veteran's symptoms were noted to have resolved.  He was placed on a profile with no heavy lifting for ten days.  

An August 1985 radiological report from Lumberton Radiological Associates, P.C., shows that the Veteran was diagnosed with mild degenerative changes of the lower cervical spine.  The x-ray report did not include any pertinent findings with regard to the Veteran's lumbar spine.  A November 1986 letter from C. Johnson, Jr., M.D., indicated that the Veteran injured his neck in an occupational accident in August 1985.

Unlabeled private treatment reports show that the Veteran was working in his civilian job in November 1988 and while stooping to repair a water pipe he developed pain in his lower back.  X-rays of the lumbosacral spine obtained at that time were normal.  The Veteran was assessed with acute lumbar strain.  

A May 1990 letter from Dr. Johnson indicates that the Veteran sustained an injury to his back in a slip and fall at work in April 1990.  An April 1990 x-ray of the lumbosacral spine revealed narrowing of the disc space at L5-S1 with degenerative arthritis at L4, L5, and S1.  A May 1990 magnetic resonance imaging (MRI) of the lumbar spine revealed central herniated nucleus pulposus at L5-S1 and degenerative disc disease eat L5-S1 and L4-5.  

In May 1990, C. Neville Jr., M.D., indicated that a belief that the Veteran had some pre-existing degenerative L5-S1 disease which was made symptomatic by his injury.  In June 1990, Dr. Neville indicated that the Veteran made a complete recovery from back pain but had a herniated disc and could have a recurrence of back pain in the future.  

Private treatment reports from McQueen Medical Center dated from January 2001 to February 2003 show that in February 2003, the Veteran reported intractable back pain since he injured his spine in a tank accident during service which had progressively worsened.  The records show treatment for chronic pain with gout, migraine headaches, and osteoarthritis.  

A January 2004 letter from R. Armstrong, D.C., of Laurinburg Chiropractic Center indicates that the Veteran's records from Dr. Ellington were destroyed by water and fire.  

VA outpatient treatment reports dated from February 2003 to October 2004 show a report of chronic low back pain in September 2003, which the Veteran related to a tank accident in service.  An October 2003 radiology report show that x-rays of the lumbosacral spine revealed fairly advanced degenerative changes at L5.  In an October 2004 statement, the Veteran's primary care physician submitted a statement and indicated that the Veteran reported low back pain related to an injury sustained to his back in service in 1970.  The physician noted that x-rays of the lumbar spine revealed advanced degenerative disc disease at L5.  The physician indicated that the Veteran was totally disabled in terms of gainful employment.  

A physical examination from R. Zota, M.D, dated in May 2003 shows a diagnosis of degenerative disc disease and mild to moderate osteoarthritis of the lumbar spine.  

A lay statement from the Veteran's former spouse dated in August 2004 indicates that she was married to the Veteran at the time of his May 1970 service injury until 1993 and that the Veteran suffered with severe pain throughout the marriage and sought treatment for his back pain from Dr. Ellington.  An August 2004 statement from the Veteran's former foreman indicates that the Veteran worked for him from the middle of 1972 and 1973 as part of a maintenance crew and that the Veteran had trouble with his back during that time and was often on light duty due to back pain.  

A September 2003 statement from F. McQueen, Jr., M.D., indicates that the Veteran was under his care since May 2001 for gouty arthritis, degenerative joint disease of the right knee, lumbosacral degenerative disc disease, migraine headaches, osteoarthritis, and chronic intractable pain.  The physician indicated that the Veteran's diagnoses were of a chronic and permanent and progressive nature and the Veteran was permanently and totally disabled for gainful employment.  

An October 2004 decision from the Social Security Administration (SSA) shows that the Veteran was awarded SSA disability benefits for cervical and lumbar degenerative disc disease and degenerative joint disease in both knees.  The decision indicates that the Veteran stopped working in February 2003 due to worsening arthritis in the neck, low back, and knee, and hand pain.  Private and VA treatment records associated with the decision are discussed therein.  

At a November 2004 VA examination, the examiner noted the Veteran's back injury while serving in 1970 and indicated that the Veteran sought treatment for his back on multiple visits following the accident.  The examiner stated that the Veteran's x-rays and physical examination in May 1970 were essentially unremarkable and the diagnosis was acute lumbosacral strain.  The examiner noted the Veteran's post-service history of treatment for lumbar spine problems beginning in 1985.  The examiner stated that the Veteran was involved in an industrial accident in 1990 which was noted to consist of acute symptomatology and the examiner stated that the records indicated that Veteran did not have significant problems with his back prior to that time although the Veteran indicated that he had back pain since the 1970 accident in service.  Following a physical examination and review of the claims file, the examiner diagnosed the Veteran with degenerative disc disease/degenerative joint disease of the lumbar spine with residuals.  The examiner could not state that the Veteran's current back problems were wholly the result of the injury in 1970 without resorting to speculation.  As a rationale for the opinion, the examiner noted that there was no evidence of a continuum of treatment from 1970 to 1988, and the presence of an industrial accident in 1990. 

In an April 2007 statement, D. Lewis, D.C., examined the Veteran for an acute incident resulting in diagnostic imaging and testing.  Dr. Lewis noted that the Veteran was involved in an event while driving a tank during his short Army career.  Dr. Lewis indicated that a review of the Veteran's chart in terms of diagnostics which demonstrated moderate to significant degenerative joint and disc disease of the lower lumbar musculature which the physician opined was from the event the Veteran described.  Dr. Lewis stated that the Veteran was in forced traction for some time as a result of the incident in service which would lead to present day loss of range of motion, paravertebral pain, and chronic degenerative joint and disc disease.  

At a May 2007 hearing before the Board, the Veteran testified that he injured his back while on Guard duty driving a tank.  He indicated that while driving a tank in 1970 he struck the tank ahead of him and sustained an injury to his low back.  He reported that he was hospitalized for two weeks after the accident and diagnosed with low back strain at that time.  The Veteran testified that he continued to serve on Guard duty until 1973 and had trouble with his back during that period of time and was on light duty for much of the time.  The Veteran stated that he continued to have trouble with his back since the accident in service.

Private treatment reports dated from January 2007 to May 2011 from P. Arnold, M.D., show treatment for low back pain, neck pain, and knee pain.  The Veteran was treated with Methadone and Oxycontin.  In a June 2010 statement, Dr. Arnold indicated that the Veteran was his patient who he evaluated on a monthly basis.  Dr. Arnold noted that the Veteran had chronic back pain with great difficulty ambulating and standing for any extended period.  Dr. Arnold indicated that the Veteran was completely disabled.  Dr. Arnold opined that the Veteran's disability was more likely than not due to the injuries he suffered while on active duty in the Army.  

At an August 2011 VA examination, the examiner noted the Veteran's back injury in service in 1970 and the Veteran's post-service treatment for his back beginning in 1988.  Following a physical examination, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner opined that low back pain/degenerative lumbar disc disease was less likely as not caused by or as a result of the in-service tank injury.  As a rationale for the opinion, the examiner cited to the lack of medical documentation of a low back complaint for eighteen years following the in-service accident, documentation of subsequent non-service back injuries, and documentation of a normal clinical examination and radiographic examination of the back in 1988 and 1990.   

In December 2011, an addendum opinion was obtained from another VA examiner.  The examiner reviewed the claims file and noted the Veteran's report of back pain since service and the lay statements of the Veteran's former spouse and foreman who indicated that the Veteran had back pain and was treated in 1972 and 1973, and concluded that it was less likely as not that the Veteran's low back disability was incurred in or caused by the accident in service.  The examiner noted the lack of medical documentation of a low back complaint for eighteen years following the accident in service, documentation of subsequent non-service back injuries, and normal clinical and radiographic examination of the back in 1988 and 1990.  The examiner concluded that there was no evidence of a correlation or nexus between the simple back strain incurred in service and the current disability.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for degenerative disc disease of the lumbar spine. 

In this case, there is an absence of any specific report of low back pain following service until 1988, when the Veteran sought treatment for a low back injury sustained at work.  The first diagnosis of degenerative disc disease based on radiographic evidence came in April 1990, almost twenty years after the injury in service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of a low back disability is evidence that weighs against the Veteran's claim.

The VA medical opinions of record indicate that it is less likely that the Veteran's current degenerative disc disease was caused or aggravated by the Veteran's accident in service.  While the Veteran's treating chiropractor and physician, Drs. Lewis and Arnold opined that the Veteran's disability is more likely than not due to the injuries he suffered while on active duty in the Army, the evidence does not show that Dr. Lewis or Dr. Arnold reviewed the Veteran's complete medical history which includes post-service occupational injuries to his spine.  The VA examiners, in particular the 2011 examiners, reviewed the claims file, considered the Veteran's medical history, and provided medical opinions with supporting rationale.  The Board finds the opinions of the VA examiners to be more probative and persuasive than that of the Veteran's chiropractor and treating physician because the VA examiners reviewed the Veteran's entire medical history and had access to the conflicting opinions of the Veteran's chiropractor and treating physician, but gave a clear rationale for the conclusion that the current disability was less likely related to the Veteran's injury in service. 

Although the Board is not questioning the competence of the Veteran's chiropractor and treating physician, the Board also notes that the opinions of the chiropractor and treating physician are not entitled to more weight merely because they treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

The Board acknowledges that the Veteran, his former spouse and former employer are competent to report that the Veteran reported back pain since service and sought treatment for the same following his injury in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced pain since the injury in service and it is within the realm of the Veteran's former spouse and former employer's personal knowledge whether the Veteran reported pain and sought treatment for the same following service.  The Board finds that the Veteran's report that he had back pain after service is credible.

However, although the Veteran contends that he has a current lumbar spine disability related to his service, he has submitted no competent medical evidence or opinion to corroborate that contention, which considers the other, post-service injuries sustained to the back.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The medical opinions submitted by the Veteran's chiropractor and treating physician do not make any reference to the Veteran's post-service treatment for injuries sustained at work.  Moreover, the Veteran's opinion is insufficient to provide the requisite etiology of the lumbar spine disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his lumbar spine disability being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA examiners opinions to be more probative as to the etiology of the Veteran's current lumbar spine disability.  The Board finds those opinions are more persuasive than the evidence submitted by the Veteran from his private treatment providers.  The Board finds that the preponderance of the evidence is against a finding that the current degenerative disc disease of the lumbar spine is related to his period of service or that any arthritis manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board acknowledges the Veteran's representative's contention that the VA examinations of records are insufficient because they failed to consider a 1985 radiographic report which indicates that arthritis of the lumbar spine was present prior to any industrial accidents.  However, the 1985 x-ray to which the Veteran's representative references was not an x-ray of the lumbar spine; the 1985 x-ray report references the cervical spine.   The first evidence of arthritis of the lumbar spine of record is dated in 1990, following the post-service accidents.  Consequently, the Board finds that the VA examinations are adequate and include an accurate review of the evidence of record. 

In sum, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that degenerative disc disease of the lumbar spine is etiologically linked to the Veteran's military service.  The Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as low back strain, is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


